DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a multiphase ferrite, classified in C01G 49/009.
II. Claims 12-18, drawn to a method of making a multiphase ferrite, classified in H01F 1/348.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, i.e., calcining to form the phases rather than sintering.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative on 09/06/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3. However, upon further consideration, claims 4-11 belong to Group I and will also be considered. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: In paragraphs [0004], line 3 and [0046], line 3, it is suggested to amend “z is -0.5 to6 0.5” to “z is -0.5 to 0.5”.  
In paragraphs [0004], [0014], [0034], and [0046], it is suggested to either (a) delete prime symbol (”), i.e., MerCo1-rFe2+zO4, wherein Me is ”, or (b) amend “MerCo1-rFe2+zO4” to “Mer”Co1-rFe2+zO4”.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
In claim 1, line 3 and claim 4, line 6, it is suggested to either (a) delete prime symbol (”), i.e., MerCo1-rFe2+zO4, wherein Me is ”, or (b) amend “MerCo1-rFe2+zO4” to “Mer”Co1-rFe2+zO4”.
In claim 1, lines 3 and 5 and claim 4, lines 6 and 8, it is suggested to amend “the formula of” to “a formula of”.
In claim 2, line 5 and claim 5, line 4, it is suggested to amend “the total volume” to “a total volume”.
In claim 6, line 3, in order to ensure proper Markush group language, it is suggested to amend “or” to “and”.
In claim 7, line 5, it is suggested to insert “and” after “;”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko et al. (“Magnetic and structural characterization of nanosized BaCoxZn2-xFe16O27 hexaferrite in the vicinity of spin reorientation transition”, 2011) (Pasko), in view of Brando et al. (“Microwave Electromagnetic Characteristics of New Substituted M-Hexaferrites BaFe12-2xAxMexO19 (A=Ru, Ir; Me = Co, Zn)”, 1997) (Brando), taken in view of evidence by Pullar (“Hexagonal ferrites: A review of the synthesis, properties and applications of hexaferrite ceramics”, 2012) and by Dedi at al. (“Magentic properties of cobalt ferrite synthesized by mechanical alloying”, 2018) (Dedi).

In regards to claim 1, Pasko teaches a mixture of W-ferrite, M-ferrite, and S-ferrite (Sec. 3.1, lines 2-3) (i.e. a multiphase ferrite) comprising:
A W-ferrite having the formula BaCo2Fe16O27 (Sec. 3.1, lines 3 and 10, Fig. 1, red square) (i.e. a Co2W phase that optionally comprises Ru);
An S-ferrite having the formula CoFe2O4 (Sec. 3.1, lines 3 and 10, Fig. 1, green triangle) (i.e. a CFO phase having the formula MerCo1-rFe2+zO4 wherein Me is at least one of Ni, Zn, or Mg, r is 0 to 0.5, and z is -0.5 to 0.5; where r = 0 and z = 0); and
An M-ferrite having the formula BaFe12O19 (Sec. 3.1, lines 3 and 10, Fig. 1, blue diamond).

However, Pasko does not explicitly disclose the M-ferrite being a CoRu-BaM phase having the formula BaCox+yRuyFe12-(2/3)x-2yO19, wherein x is 0 to 2, y is 0.01 to 2; and the Ba is optionally partially replaced by at least one of Sr or Ca.

With respect to the difference, Brando teaches microwave electromagnetic characteristics of substituted M-hexaferrites (Brando, Title). Brando specifically teaches doping barium hexaferrites with A-Me elements, Ru and Co (Brando, Abstract, line 4) with a composition BaFe12-2xAxMexO19 where A is Ru, Me is Co, and x is 0, 0.1, 0.2, 0.3, 0.4, 0.6, 0.8, 1.0 in different samples (Brando, Introduction, Paragraph 2, lines 4-5; Section 2.1, lines 1-4).

As Brando expressly teaches, Ru-Co substituted hexaferrites make possible a strong domain wall relaxation and a strong FMR in a frequency range between 100 MHz and several GHz, but at a much smaller substitution ratio than a Ti-Co substituted hexaferrite (Brando, Introduction, Paragraphs 2 and 3). Given Brando further expressly teaches, the substitution makes the saturation magnetization decrease which proportionally limits the magnetic permeability, and also the order temperature which reduces the use range in temperature (Brando, Introduction, Paragraph 2), it is clear having a much smaller substitution ratio in a BaM-hexaferrite would have a much smaller chance of affecting the saturation magnetization, magnetic permeability, and the order temperature in the BaM-hexaferrite.

Brando is analogous art as it is drawn to substituted M-hexaferrites and their microwave electromagnetic characteristics (Brando, Title). 

In light of the motivation of substituting M-hexaferrites with Ru and Co disclosed by Brando, it therefore would have been obvious to one of ordinary skill in the art to modify the M-ferrite of Pasko by doping with Ru and Co in order to have a strong domain wall relaxation and a strong FMR in a frequency range between 100 MHz and several GHz at a small substitution ratio, while also decreasing the chance of effecting the saturation magnetization, magnetic permeability, and the order temperature, and thereby arrive at the claimed invention.  

In regards to claim 2, Pasko in view of Brando teaches the multiphase ferrite of claim 1. Pasko further teaches an M-phase, S-phase (i.e., CFO phase), and W-phase present at a temperature of 1250°C (Fig. 1, shown below). 

    PNG
    media_image1.png
    908
    1130
    media_image1.png
    Greyscale

(Fig. 1 of Pasko)

Pasko further teaches that at 1250°C the mass fraction of the M-phase in sample C is 18 wt%  (Fig. 2a, shown below), and the mass fraction of the W-phase in sample C is 72 wt% (Fig. 2b). Based on Pasko teaching in Fig. 1 that the S-phase is also present at 1250°C, it can be reasonably assumed that the remaining mass fraction of 10 wt% is the S-phase. Further, all three phases have a density of around 5.3 g/cm3 as evidenced by Pullar (Pullar, Sec. 2.1, line 9 and Sec. 2.2, lines 7-8) and Dedi (Dedi, Introduction, lines 9-10), therefore, the mass fractions of the phases correlate to volume fractions, as volume is equal to mass over density. Therefore, the multiphase ferrite of sample C as taught by Pasko has 18 volume percent of the M-phase, 72 volume percent of the W-phase, and 10 volume percent of the S-phase, which fall within the claimed ranges.

    PNG
    media_image2.png
    391
    744
    media_image2.png
    Greyscale

(Fig. 2 of Pasko with annotations)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pasko, in view of Brando, and further in view of Li et al. (“Hi-Frequency Properties and Attenuation Characteristics of WBa Hexaferrite Composites with Doping of Various Oxides”, 2009) (Li).

In regards to claim 3, Pasko in view of Brando, teaches the multiphase ferrite of claim 1. However, Pasko does not explicitly disclose the Co2W phase comprising Ru.

With respect to the difference, Li teaches the doping of various oxides to greatly modify the high-frequency magnetic and dielectric properties of WBa hexaferrites. Li specifically teaches BaCoZnFe16O27 doped with RuO2 (Li, Page 1, Col. 2, lines 22-26). 

As Li expressly teaches, doping WBa hexaferrites with RuO2 increases the µ’0 (quasi static permeability) and µ”max (maximum magnetic loss), while the fR (resonance) is shifted to low frequency (Li, Conclusion, lines 1-6).

Li is analogous art as it is drawn to WBa hexaferrite composites (Li, Title). 

In light of the motivation of doping WBa hexaferrites with RuO2 as disclosed by Li, it therefore would have been obvious to one of ordinary skill in the art to modify the W-phase hexaferrite in Pasko by doping with RuO2 in order to increase the quasi static permeability and maximum magnetic loss, while shifting the resonance to low frequency, and thereby arrive at the claimed invention.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/127388 A1) (Chen) in view of Pasko and Brando.

In regards to claim 4, Chen teaches a magneto-dielectric material (Abstract, line 1) (i.e. a composite) comprising:
A plurality of hexaferrite microfibers that can comprise Z-type, W-type, U-type hexaferrites (Abstract lines 1-2 and [0018]) (i.e. a multiphase ferrite);
And a polymer matrix (Abstract, line 1) (i.e. a polymer);
Wherein the hexaferrite microfibers can comprise W-type hexaferrite [0018] (i.e. wherein the multiphase ferrite has a Co2W phase that is optionally doped with Ru).

However, Chen does not explicitly disclose a CFO phase having the formula MerCo1-rFe2+zO4 wherein Me is at least one of Ni, Zn, or Mg, r is 0 to 0.5, and z is -0.5 to 0.5; and a CoRu-BaM phase having the formula BaCox+yRuyFe12-(2/3)x-2yO19, wherein x is 0 to 2, y is 0.01 to 2; and the Ba is optionally partially replaced by at least one of Sr or Ca.

With respect to the difference, Pasko in view of Brando teaches a multiphase hexaferrite (Pasko, Sec. 3.1, lines 2-3). Pasko, in view of Brando, specifically teaches the multiphase ferrite according to claim 1 which comprises:
A W-ferrite having the formula BaCo2Fe16O27 (Pasko, Sec. 3.1, lines 3 and 10, Fig. 1, red square) (i.e. a Co2W phase that is optionally doped with Ru);
An S-ferrite having the formula CoFe2O4 (Pasko, Sec. 3.1, lines 3 and 10, Fig. 1, green triangle) (i.e. a CFO phase having the formula MerCo1-rFe2+zO4 wherein Me is at least one of Ni, Zn, or Mg, r is 0 to 0.5, and z is -0.5 to 0.5; where r = 0 and z = 0); and
A composition BaFe12-2xAxMexO19 where A is Ru, Me is Co, and x is 0, 0.1, 0.2, 0.3, 0.4, 0.6, 0.8, 1.0 in different samples (Brando, Introduction, Paragraph 2, lines 4-5; Section 2.1, lines 1-4) (i.e. a CoRu-BaM phase having the formula BaCox+yRuyFe12-(2/3)x-2yO19, wherein x is 0 to 2, y is 0.01 to 2; and Ba is optionally partially replaced by at least one of Sr or Ca).

As Pasko expressly teaches, coercivity can be varied based on the composition of the multiphase ferrite mixture (Pasko, Sec. 3.2, lines 10-12 and Fig. 3b), which would mean the coercivity of a material comprising the multiphase ferrite could be varied by adjusting the composition of the multiphase ferrite mixture.

Pasko is analogous art as it is drawn to hexaferrites and their properties and applications (Pasko, Intro, Paragraph 1). 
In light of the motivation of incorporating a multiphase ferrite comprising a W-phase, M-phase, and S-phase with the claimed formulas disclosed by Pasko, in view of Brando, it therefore would have been obvious to one of ordinary skill in the art to modify the composite of Chen by incorporating the multiphase ferrite of Pasko in view of Brando, in order to achieve the desired coercivity, and thereby arrive at the claimed invention. 

In regards to claim 5, Chen in view of Pasko and Brando teaches the composite of claim 4, wherein the composite comprises:
10 to 60 volume percent, or 20 to 50 volume percent of the hexaferrite microfibers (Chen, [0022]), which falls within the claimed range; and
15 to 45 volume percent filler in the polymer matrix (Chen, [0028-0029]), which falls within the claimed range;
Both based on a total volume of the dielectric material (Chen, [0022, 0029]).

In regards to claim 6, Chen in view of Pasko and Brando teaches the composite of claim 4, wherein the polymer matrix can comprise a polyolefin or polyurethane (Chen, [0041]) (i.e. the polymer comprises at least one of a fluoropolymer, a polyolefin, a polyurethane, a liquid crystalline polymer, a poly(arylene ether ketone), or a poly(phenylene sulfide)).

In regards to claim 7, Chen in view of Pasko and Brando teaches the composite of claim 4, wherein the magneto-dielectric material can have a low magnetic loss tangent of less than or equal to 0.1 at 1 GHz (Chen, [0038]), which falls within the claimed range (i.e. wherein the composite has at least one of: a permeability of greater than or equal to 1 at a frequency of 1 to 6 gigahertz; a permittivity of 6 to 15 at a frequency of 1 to 6 gigahertz; a magnetic loss tangent of less than or equal to 0.1 at a frequency of 1 to 6 gigahertz; a dielectric loss tangent of less than or equal to 0.05 at a frequency of 1 to 6 gigahertz).

In regards to claim 8, Chen in view of Pasko and Brando teaches an article that can comprise the magneto-dielectric material (Chen, [0064]), which is made up of the hexaferrite microfibers (Chen, Abstract, line 1) (i.e. an article comprising the multiphase ferrite of claim 1).

In regards to claim 9, Chen in view of Pasko and Brando teaches the article of claim 8, wherein the article can be an antenna or an inductor (Chen, [0064]) (i.e. the article is an antenna, filter, inductor, circulator, or phase shifter).

In regards to claim 10, Chen in view of Pasko and Brando teaches the article of claim 8, wherein the article can be a microwave device such as an antenna (Chen, [0064]) (i.e. the article is a microwave antenna).

In regards to claim 11, Chen in view of Pasko and Brando teaches the article of claim 8, wherein the article can be an antenna where the magneto-dielectric material operates at a frequency of greater than or equal to a value of 1 to 2 GHz (Chen, [0066]), which falls within the claimed range (i.e. the article is an antenna operable at a frequency of greater than or equal to 0.1 gigahertz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona M Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732